Citation Nr: 1018540	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  08-22 346	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a gastrointestinal 
disorder, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The Veteran had active duty service from May 1989 to May 
1993.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in a 
February 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, 
which denied the benefits sought on appeal.  The Veteran 
appealed that decision to BVA, and the case was referred to 
the Board for appellate review.  

A hearing was held on March 18, 2010, by means of video 
conferencing equipment with the appellant in Muskogee, 
Oklahoma, before the undersigned acting Veterans Law Judge 
(VLJ), sitting in Washington, DC, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c), (e)(2) and who is rendering the determination in 
this case.  A transcript of the hearing testimony is in the 
claims file.

The merits of the Veteran's claim for service connection for 
a gastrointestinal disorder will be addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT


1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  An unappealed rating decision dated in December 1994 
denied service connection for a stomach disorder.

3.  The evidence received since the December 1994 rating 
decision, by itself or in conjunction with previously 
considered evidence, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for a gastrointestinal disorder.


CONCLUSIONS OF LAW

1.  The December 1994 rating decision, which denied 
entitlement to service connection for a stomach disorder, is 
final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 
3.104(a) (2009).

2. The evidence received subsequent to the December 1994 
rating decision is new and material, and the claim for 
service connection for a gastrointestinal disorder is not 
reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). T he notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

With respect to the issue of whether new and material 
evidence has been submitted to reopen the claim for service 
connection, the RO had a duty to notify the Veteran what 
information or evidence was needed in order reopen his claim.  
The law specifically provided that nothing in amended section 
5103A, pertaining to the duty to assist claimants, shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured. 38 U.S.C.A. § 5103A(f).  In the decision below, 
the Board has reopened the Veteran's claim for service 
connection for a gastrointestinal disorder, and therefore, 
regardless of whether the requirements have been met in this 
case, no harm or prejudice to the appellant has resulted.  
Accordingly, the Board concludes that the current laws and 
regulations have been complied with, and a defect, if any, in 
providing notice and assistance to the Veteran was at worst 
harmless error in that it did not affect the essential 
fairness of the adjudication. Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 
112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Under the provisions of specific legislation enacted to 
assist veterans of the Persian Gulf War, service connection 
may be established for a qualifying chronic disability which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2011. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  The 
term "qualifying chronic disability" means a chronic 
disability resulting from an undiagnosed illness; a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined as a cluster of signs or symptoms; or, any 
diagnosed illness that VA determines in regulations warrants 
a presumption of service-connected. 38 U.S.C.A. § 1117(a)(2).

Signs or symptoms that may be a manifestation of an 
undiagnosed illness or a chronic multisymptom illness 
include: (1) fatigue, (2) unexplained rashes or other 
dermatological signs or symptoms, (3) headache, (4) muscle 
pain, (5) joint pain, (6) neurological signs and symptoms, 
(7) neuropsychological signs or symptoms, (8) signs or 
symptoms involving the upper or lower respiratory system, (9) 
sleep disturbances, (10) gastrointestinal signs or symptoms, 
(11) cardiovascular signs or symptoms, (12) abnormal weight 
loss, and (13) menstrual disorders. 38 U.S.C.A. § 1117(g).

Among the requirements for service connection for a 
disability due to an undiagnosed illness is that such 
disability, by history, physical examination, and laboratory 
tests, cannot be attributed to any known clinical diagnosis. 
38 C.F.R. § 3.317(a)(1)(ii).  There must be no affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia theater of operations 
during the Persian Gulf War. See 38 C.F.R. § 3.317(c).  If 
signs or symptoms have been attributed to a known clinical 
diagnosis in the particular veteran's case being considered, 
service connection may not be provided under the specific 
provisions pertaining to Persian Gulf veterans. See 
VAOPGCPREC 8-98 at paras. 4-5 (Aug. 3, 1998).

The Board observes that the Veteran's claim for service 
connection for a stomach disorder was previously considered 
and denied by the RO in a decision dated in December 1994.  
The Veteran was notified of that decision and of his 
appellate rights; however, he did not submit a notice of 
disagreement.  In general, rating decisions that are not 
timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

In November 2006, the Veteran requested that his claim for 
service connection for a gastrointestinal disorder be 
reopened.  The February 2007 rating decision currently on 
appeal denied reopening the claim on the basis that new and 
material evidence had not been submitted.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence. 38 U.S.C.A. § 5108.  For applications to reopen 
filed after August 29, 2001, as was the application to reopen 
the claim in this case, new and material evidence means 
evidence not previously submitted to agency decisionmakers; 
which relates, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).  To reopen a 
previously disallowed claim, new and material evidence must 
be presented or secured since the last final disallowance of 
the claim on any basis, including on the basis that there was 
no new and material evidence to reopen the claim since a 
prior final disallowance. See Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally 
presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) 
(in determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

As noted above, the December 1994 rating decision denied 
service connection for a stomach disorder.  In that decision, 
the RO observed that the Veteran was seen for stomach 
complaints on two occasions during his period of service.  
However, the RO determined that it was an acute condition 
that resolved without any residuals on his discharge 
examination.  As such, the RO found that service connection 
for a stomach disorder was not warranted.  

The relevant evidence of record at the time of the December 
1994 RO rating decision consisted of  the Veteran's service 
treatment records (STRs), service personnel records, and the 
claims and statements of the Veteran.  In particular, his 
service treatment records show that he completed a Desert 
Storm redeployment medical questionnaire after his 
redeployment on April 21, 1991.  On the questionnaire, he 
checked "no" to diarrhea or vomiting, but "yes" to eating 
locally purchased meats, fish, poultry, or dairy products.  
The questionnaire itself is undated.  

In November 1991, the Veteran reported having a two-month 
history of stomach pains.  The assessment was abdominal 
muscle strain.  In April 1992, he was seen in an emergency 
room for nausea and vomiting, and viral gastroenteritis was 
suspected.  In February 1993, he was documented as taking 
Mylanta(r), TUMS(r), and Pepto-Bismol(r) for recurring stomach 
pains and constipation.  He had sharp pains from the navel to 
the groin, and the assessment was constipation.  In March 
1993, the Veteran was also noted as taking Mylanta. He had 
reported stomach pains with vomiting the prior night, and 
there was tenderness around the navel.  

In April 1993, the Veteran completed a medical history 
questionnaire in preparation for discharge from active 
service.  On the questionnaire, he checked "yes" to a 
history of stomach, liver, or intestinal trouble.  He also 
reported that he had an ear infection that made his stomach 
and abdomen hurt.  The physician annotated that otitis media 
had recently resolved, but that gastrointestinal upset from 
the antibiotics was suspected.  Nevertheless, a May 1993 
separation examination report notes that the abdomen and 
viscera appeared to be normal. 

The Veteran's DD-Form 214 reflects that his Military 
Operational Specialty Code (MOS) was 88M10, motor transport 
operator and that he completed a unit armorer course.  He 
served in Southwest Asia from December 17, 1990, to April 21, 
1991.  He received a Kuwait Liberation Medal-Saudi Arabia and 
a Southwest Asia Service Medal with 3 bronze service stars.  

In his August 1994 original claim for benefits, the Veteran 
alleged that his stomach problems began in November 1991.  

The evidence associated with the claims file subsequent to 
the December 1994 rating decision includes VA medical 
records, VA examination reports, and hearing testimony, as 
well as the Veteran's own assertions. The Board has 
thoroughly reviewed the evidence associated with the claims 
file subsequent to the December 1994 rating decision and 
finds that this evidence constitutes new and material 
evidence which is sufficient to reopen the previously denied 
claim for service connection for a gastrointestinal disorder.  
The majority of this evidence is certainly new, in that it 
was not previously of record.  The Board also finds the VA 
medical records and the VA examination report to be material.  
In particular, the January 1997 VA mental disorders 
examination report that notes an Axis III diagnosis of 
stomach cramps.  VA medical records dated in July 2007 VA 
also documents a barium radiograph study showing a sliding 
hiatal hernia with gastroesophageal reflux. In addition, a 
July 2007 VA Persian Gulf War guidelines examination report 
includes a diagnosis of mild gastroesophageal reflux disease.  
The Board notes that the RO had not conceded in the December 
1994 rating decision that the Veteran had a current stomach 
disorder.  As such, the additional evidence does relate to an 
unestablished fact that is necessary to substantiate the 
claim.  Therefore, the Board finds that new and material 
evidence has been presented to reopen the Veteran's 
previously denied claim for service connection for a 
gastrointestinal disorder.  However, as will be explained 
below, the Board is of the opinion that further development 
is necessary before the merits of the Veteran's claim can be 
addressed.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a gastrointestinal 
disorder is reopened, and to this extent only, the appeal is 
granted.


REMAND

Reasons for Remand:  To obtain a clarifying medical opinion, 
to secure additional treatment records, and to provide the 
Veteran with the applicable regulations

As discussed above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires VA to assist a 
claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2009).  Such assistance 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim. 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

In this case, the Board notes that the Veteran was afforded a 
VA Gulf War Guidelines examination in July 2007.  The 
examiner diagnosed the Veteran with mild gastroesophageal 
reflux disease and noted that an upper gastrointestinal study 
had also revealed a minimal sliding hiatal hernia.  However, 
the examiner did not provide an opinion as to the etiology of 
such disorders.  As discussed above, the Veteran's service 
treatment records do document stomach complaints.  Therefore, 
the Board finds that a medical opinion is necessary for the 
purpose of determining the nature and etiology of any and all 
gastrointestinal disorders that may be present.  

In addition, the Veteran testified at his March 2010 hearing 
that he had received treatment at the Fayetteville VA Medical 
Center and the Oklahoma City VA Medical Center in 1994 and 
1995.  The Board agreed to hold the record open for 30 days 
to allow the Veteran additional time to submit such records.  
However, to date, the additional treatment records have not 
been submitted.  Nevertheless, as this case is already being 
remanded, the RO should take the opportunity to obtain and 
associate with the claims file any and all medical records 
pertaining to a gastrointestinal disorder.  

Moreover, it appears that the Veteran has not been provided 
with the all of the laws and regulations pertinent to claims 
for service connection based on undiagnosed illnesses.  In 
particular, the May 2008 statement of the case (SOC) did not 
contain 38 C.F.R. § 3.317.  Therefore, the Board finds it 
necessary to remand the Veteran's claim so that he may be 
provided a proper notice of the applicable regulation.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the 
Veteran provide the names and addresses 
of any and all health care providers who 
have provided treatment for a 
gastrointestinal disorder.  After 
acquiring this information and obtaining 
any necessary authorization, the RO 
should obtain and associate these 
records with the claims file.  A 
specific request should be for treatment 
records dated from the Fayetteville VA 
Medical Center and the Oklahoma City VA 
Medical Center dated in 1994 and 1995.

2.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any gastrointestinal 
disorder that may be present.  Any and 
all studies, tests, and evaluations 
deemed necessary by the examiner should 
be performed.  The examiner is requested 
to review all pertinent records 
associated with the claims file, 
including the Veteran's service 
treatment records, post-service medical 
records, and his own statements and 
assertions.

The examiner should identify all current 
gastrointestinal disorders.  For each 
disorder identified, the examiner should 
state whether it is at least as likely 
as not that the current disorder is 
causally or etiologically related to the 
Veteran's military service, including 
his symptomatology in service.

If the Veteran has symptomatology that 
is not attributable to a known clinical 
diagnosis, the examiner should opine 
whether it is at least as likely as not 
that such symptoms are due to an 
undiagnosed illness resulting from 
service in Southwest Asia during the 
Gulf War.

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of a certain conclusion as it is to find 
against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

3.  After completing these actions, the 
RO should conduct any other development 
as may be indicated by a response 
received as a consequence of the action 
taken in the preceding paragraphs.

4.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  The SSOC 
should set forth all applicable laws and 
regulations pertaining to each issue, 
including the 38 C.F.R. § 3.317.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


